NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PHYLLIS A. HUMPHREY,
Claimcmt-Appellant, 4
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010-7061
Appea1 from the United States Court of Appeals for
VeteranS ClaimS in case no. 08-878, Judge Alan G. Lance,
Sr.
ON MOTION
ORDER
Phy11is A. Humphrey moves for reconsideration of the
court’s November 30, 2010 order dismissing her appeal for
failure to respond to the court’s show cause order dated
March 24, 2010.
Upon consideration thereof,

HUMPHREY V. DVA
CCI
IT IS ORDERED THATC
The motion is denied.
2
FoR THE CoURT
MAR 17 2011 131 Jan H@rba1y
Date
Phy1liS A. Hurnphrey
Michael D. Snyder, Esq.
s21
J an Horba1y
C1erk
§

§§-1
§§
§ 9
§§
='J.
"§
l*1AR 1 7 2011
.IA_N HODALY
C|.EH(